Exhibit 10.3

 

 



EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of October 13, 2016 and
is entered into by and between Brian Murphy (the “Executive”) and NanoVibronix,
Inc. (the “Company”). The Company and the Executive shall be referred to herein
as the “Parties.”

 

RECITALS

 

Whereas, the Company desires to employ the Executive as its Chief Executive
Officer, and the Executive desires to be employed by the Company as its Chief
Executive Officer;

 

Whereas, the Company and the Executive desire to set forth in writing the terms
and conditions of their agreement and understandings with respect to the
employment of the Executive as its Chief Executive Officer; and

 

Whereas, the Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for the period and upon the terms and
conditions contained in this Agreement.

 

Now, Therefore, in consideration of the mutual promises and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:

 

ARTICLE I.

Services to be Provided by THE Executive

 

A.                Position and Responsibilities. The Executive shall be employed
and serve as the Chief Executive Officer of the Company (together with such
other position or positions consistent with the Executive’s title as the Board
of Directors (the “Board”) shall specify from time to time) and shall report
directly to the Board. The Executive shall have such duties and responsibilities
commensurate with such title, and as the Board may require of the Executive from
time to time. The Executive also agrees to serve, if elected, as an officer or
director of the Company or any other affiliate of the Company, in each such case
at no compensation in addition to that provided for in this Agreement. The
Company will use its best efforts to cause the Executive to be elected as a
member of the Board as long as the Executive continues to serve as Chief
Executive Officer. The Executive shall resign as a member of the Board if his
employment terminates for any reason.

 

B.                 Performance. During the Executive’s employment with the
Company, the Executive shall devote on a full-time basis all of the Executive’s
time, energy, skill and reasonable best efforts to the performance of the
Executive’s duties hereunder in a manner that will faithfully and diligently
further the business and interests of the Company, and shall exercise reasonable
best efforts to perform the Executive’s duties in a diligent, trustworthy, good
faith and business-like manner, all for the purpose of advancing the business of
the Company. The Executive shall at all times act in a manner consistent with
the Executive’s position.

 

 

 



 

C.                 Compliance. The Executive agrees to act in accordance with
high business and ethical standards at all times. The Executive shall comply
with the policies, codes of conduct, codes of ethics, written manuals and lawful
directives of the Company and any of its affiliates. The Executive shall comply
with all laws of any jurisdiction in which the Company does business. The
Executive shall keep the Board promptly and fully informed of the Executive’s
conduct in connection with the business affairs of the Company. The Executive
shall report the Executive’s own wrongdoing and any wrongdoing or proposed
wrongdoing of any other employee, director, or contractor of the Company or
other person performing services on behalf of the Company to the Board
immediately upon becoming aware of it.

 

ARTICLE II.

Compensation for SErvices

 

As compensation for all services the Executive will perform under this
Agreement, the Company will pay the Executive, and the Executive shall accept as
full compensation, the following:

 

A.                Base Salary. The Company shall pay the Executive an annual
salary of $181,000 less applicable payroll deductions and tax withholdings (the
“Base Salary”) for all services rendered by the Executive under this Agreement.
Notwithstanding the foregoing, the Base Salary shall automatically increase to:
(i) $200,000, less applicable payroll deductions and tax withholdings, effective
as of January 1 of the calendar year immediately following any calendar year
during which the Company generates gross sales (as determined in accordance with
generally accepted accounting principles consistently applied) exceeding
$1,000,000; and (ii) $225,000, less applicable payroll deductions and tax
withholdings, effective as of January 1 of the calendar year immediately
following any calendar year during which the Company generates gross sales (as
determined in accordance with generally accepted accounting principles
consistently applied) exceeding $2,000,000. The Company shall pay the Base
Salary in accordance with the normal payroll practices of the Company.

 

B.                 Performance Bonus. Commencing in 2017, the Executive shall be
eligible to receive an annual bonus (“Performance Bonus”) during each year of
the Term as provided in this Article II, Section B. In 2017, the Executive shall
be eligible to receive a target bonus in an amount of up to $150,000, less
applicable payroll deductions and tax withholdings, as follows: (i) an amount of
up to $100,000, less applicable payroll deductions and tax withholdings, based
on the extent to which the Executive has met performance criteria for the year,
as determined in good faith by the Board, which shall be paid in 2018 within
thirty (30) days of the Company’s issuance of its audited financial statements
on Form 10-K, and (ii) an amount of up to $50,000, less applicable payroll
deductions and tax withholdings, in the amount and payable on the date as
determined in the sole discretion of the Chairman of the Board. For 2018 and all
subsequent years of the Executive’s employment during the Term, the Executive
shall be eligible to receive a target bonus in an amount of up to $100,000, less
applicable payroll deductions and tax withholdings, based on the extent to which
the Executive has met performance criteria for the year, as determined in good
faith by the Board, which shall be paid in the calendar year after the calendar
year to which the Performance Bonus relates within thirty (30) days of the
Company’s issuance of its audited financial statements on Form 10-K.

 

 2 

 





 

C.                 Uplisting Bonus. The Company agrees that should the Company
complete a financing or series of financings during the Term that cause the
Company’s securities to become listed on a national securities exchange
registered under Section 6 of the Securities Exchange Act of 1934, as amended
(such as the New York Stock Exchange, the NASDAQ Stock Market, or the NYSE
MKT)(the “Uplisting”), the Company shall pay the Executive a one-time bonus of
$75,000, less applicable payroll deductions and tax withholdings, provided that
such listing occurs within six (6) months from the Effective Date (as defined).
Any bonus payable in connection with the Uplisting pursuant to this Article II,
Section C. shall be paid within thirty (30) days of the Uplisting.

 

D.                Stock. The Executive may be eligible to receive certain stock
options, restricted stock, stock appreciation rights or similar stock-based
rights granted to the Executive as set forth separately in those certain
agreements.

 

E.                 Expenses. The Company agrees that, during the Executive's
employment, it will reimburse the Executive for out-of-pocket expenses
reasonably incurred in connection with the Executive's performance of the
Executive’s services hereunder, upon the presentation by the Executive of an
itemized accounting of such expenditures, with supporting receipts.
Reimbursement shall be in compliance with the Company’s expense reimbursement
policies.

 

F.                  Vacation. The Executive also shall be eligible for four (4)
weeks paid vacation in accordance with the Company’s policy, as in effect from
time to time.

 

G.                Other Benefits. The Executive is entitled to participate in
any group health insurance plan, 401(k) plan, disability plan, group life plan,
and any other benefit or welfare program or policy that is made generally
available, from time to time, to other employees of the Company, on a basis
consistent with such participation and subject to the terms of the plan
documents, as such plans may be modified, amended, terminated, or replaced from
time to time. Notwithstanding anything to the contrary contained herein, in the
event that the Company does not have a group health plan on the Effective Date
and the Executive (and his eligible dependents) elect to continue group health
plan coverage under the Executive’s prior employer’s group health plan in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company agrees to pay or reimburse the Executive for 100%
of the premiums due with respect to such COBRA coverage upon presentation by the
Executive to the Company of a statement of premiums due with respect to such
coverage, from the Effective Date until the earliest of (i) the date the
Executive and his eligible dependents are eligible for coverage under a group
health plan of the Company; (ii) the end of the Term; or (iii) the date the
Executive’s COBRA coverage terminates for any reason (other than non-payment of
premiums).

 

 3 

 



ARTICLE III.
Term; Termination

 

A.                Term of Employment. This Agreement shall be binding upon and
enforceable against the Company and the Executive immediately when both parties
execute the Agreement. The Agreement’s stated term and the employment
relationship created hereunder will begin on October 13, 2016 (the “Effective
Date”) and will remain in effect until the third anniversary of the Effective
Date, unless earlier terminated in accordance with this Article III. The period
during which the Executive is employed under this Agreement will be referred to
as the “Term” and the effective date of the termination of the Executive’s
employment will be referred to as the “Termination Date.”

 

B.                 Termination. Subject to the terms herein, either party may
terminate the Executive’s employment at any time; provided that the Executive
will be required to provide the Company at least ninety (90) days’ advance
written notice of the Executive’s voluntary resignation. The Termination Date
shall be the date stated in the notice of termination. Upon termination of the
Executive’s employment, the Company shall pay the Executive (i) any unpaid Base
Salary accrued through the Termination Date, (ii) any accrued and unpaid
vacation pay to which the Executive is entitled as a matter of law or Company
policy, and (iii) any unreimbursed expenses properly incurred prior to the
Termination Date (the “Accrued Obligations”). The Executive’s termination under
this Agreement shall also constitute the Executive’s resignation as an officer
or director of any affiliate or subsidiary of the Company, as applicable.

 

(i)                 Termination for Cause or Voluntary Resignation. In the event
the Company terminates the Executive’s employment for Cause (defined below) or
the Executive voluntarily resigns without Good Reason (defined below), the
Company shall have no further liability or obligation to the Executive under
this Agreement or in connection with the Executive’s employment hereunder,
except for the Accrued Obligations. The Accrued Obligations shall be payable in
a lump sum within the time period required by applicable law, and in no event
later than thirty (30) days following the Termination Date. For purposes of this
Agreement, “Cause” means termination because of: (a) an act or acts of theft,
embezzlement, fraud, or willful or material misrepresentation by the Executive;
(b) the Executive’s indictment or conviction of, or pleading nolo contendere or
guilty to, any crime; (c) the Executive’s failure or refusal to perform, or
intentional disregard of, in any material respect, the Executive’s duties and
responsibilities hereunder; and (d) a material breach by the Executive of this
Agreement or any other agreement to which the Executive and the Company are
parties. In each such event listed above, if the circumstances are curable, the
Company shall give the Executive written notice thereof which shall specify in
reasonable detail the circumstances constituting Cause, and there shall be no
Cause with respect to any such circumstances if cured by the Executive within
thirty (30) days after such notice.

 

 4 

 



 

(ii)               Termination Without Cause or for Good Reason. In the event
the Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, the Executive shall receive the following, subject to
the execution and timely return by the Executive of a release of claims in the
form to be delivered by the Company, which release shall, by its terms, be
irrevocable no later than the sixtieth (60th) day following the Termination
Date: (a) the Accrued Obligations, payable in a lump sum within the time period
required by applicable law, and in no event later than thirty (30) days
following the Termination Date; (b) severance pay in an amount equal to the
Executive’s Base Salary for twelve (12) months (the “Severance Period”) plus the
amount of the target Performance Bonus for the year in which the Termination
Date occurs, payable in equal installments in accordance with the normal payroll
policies of the Company, with the first installment being paid on the Company’s
first regular pay date on or after the sixtieth (60th) day following the
Termination Date, which initial payment shall include all installment amounts
that would have been paid during the first sixty (60) days following the
termination of employment had installments commenced immediately following the
Termination Date; (c) any earned but unpaid Performance Bonus under Article II,
Section B relating to the calendar year prior to the calendar year in which the
Termination Date occurs, such amount to be paid within the time period set forth
in Article II, Section B.; and (d) an additional lump sum cash payment
sufficient to provide the Executive the equivalent of the Company’s portion of
the premium under the Company’s health insurance benefits for twelve (12) months
of COBRA coverage, such amount be paid on the Company’s first regular pay date
on or after the sixtieth (60th) day following the termination of employment. For
purposes of this Agreement, “Good Reason” means termination because of: (a) a
material diminution without the Executive’s consent in the Executive’s duties
and responsibilities; and (b) a material breach by the Company of this Agreement
or any other agreement to which the Executive and the Company are parties. In
each such event listed above, the Executive shall give the Company written
notice thereof which shall specify in reasonable detail the circumstances
constituting Good Reason, and there shall be no Good Reason with respect to any
such circumstances if cured by the Company within thirty (30) days after such
notice.

 



(iii)             Termination following a Change in Control. The Executive shall
have no specific right to terminate this Agreement or right to any severance
payments or other benefits solely as a result of a Change in Control (defined
below). However, if following a Change in Control, during the Term (a) the
Executive terminates his employment with the Company for Good Reason or (b) the
Company terminates the Executive’s employment without Cause, subject to the
execution and timely return by the Executive of a release of claims in the form
to be delivered by the Company, which release shall, by its terms, be
irrevocable no later than the sixtieth (60th) day following the termination of
employment, all stock options, restricted stock, stock appreciation rights or
similar stock-based rights granted to the Executive shall vest in full and be
immediately exercisable and any risk of forfeiture included in restricted or
other stock grants previously made to the Executive shall immediately lapse. For
purposes of this Agreement, “Change in Control” shall have the meaning set forth
in the NanoVibronix, Inc. 2014 Long-Term Incentive Plan, as such plan may be
amended from time to time.

 

 

C.                 Survival. The Executive’s post-termination obligations in
Article IV shall continue as provided in this Agreement.

 

 5 

 



ARTICLE IV.
Restrictive Covenants

 

In consideration for (i) the Company’s promise to provide Confidential
Information (defined below) to the Executive, (ii) the substantial economic
investment made by the Company in the Confidential Information and goodwill of
the Company, and/or the business opportunities disclosed or entrusted to the
Executive, (iii) access to the Company’s customers and clients, and (iv) the
Company’s employment of the Executive pursuant to this Agreement and the
compensation and other benefits provided by the Company to the Executive, to
protect the Company’s Confidential Information and business goodwill of the
Company, the Executive agrees to the following restrictive covenants. For the
purposes of this Article IV, the term “Company” shall be read as broadly as
possible to include, without limitation, any of its affiliates.

 

A.                Confidentiality.

 

(i)                 Confidential Information. During the Executive’s employment,
the Company shall grant the Executive otherwise prohibited access to its trade
secrets and confidential information which is not known to the Company’s
competitors or within the Company’s industry generally, which was developed by
the Company over a long period of time and/or at its substantial expense, and
which is of great competitive value to the Company, and access to the Company’s
customers and clients. For purposes of this Agreement, “Confidential
Information” includes any trade secrets or confidential or proprietary
information of the Company, including, but not limited to, the following:
methods of operation, products, inventions, services, processes, equipment,
know-how, technology, technical data, policies, strategies, designs, formulas,
developmental or experimental work, improvements, discoveries, research, plans
for research or future products and services, database schemas or tables,
software, development tools or techniques, training procedures, training
techniques, training manuals, business information, marketing and sales methods,
plans and strategies, competitors, markets, market surveys, techniques,
production processes, infrastructure, business plans, distribution and
installation plans, processes and strategies, methodologies, budgets, financial
data and information, customer and client information, prices and costs, fees,
customer and client lists and profiles, employee, customer and client nonpublic
personal information, supplier lists, business records, product construction,
product specifications, audit processes, pricing strategies, business
strategies, marketing and promotional practices, management methods and
information, plans, reports, recommendations and conclusions, information
regarding the skills and compensation of employees and contractors of the
Company, and other business information disclosed to the Executive by the
Company, either directly or indirectly, in writing, orally, or by drawings or
observation. “Confidential Information” does not include, and there shall be no
obligation hereunder with respect to, information that (i) is generally
available to the public on the date of this Agreement or (ii) becomes generally
available to the public other than as a result of a disclosure not otherwise
permissible hereunder.

 

(ii)               No Unauthorized Use or Disclosure. The Executive acknowledges
and agrees that Confidential Information is proprietary to and a trade secret of
the Company and, as such, is a special and unique asset of the Company, and that
any disclosure or unauthorized use of any Confidential Information by the
Executive will cause irreparable harm and loss to the Company. The Executive
understands and acknowledges that each and every component of the Confidential
Information (i) has been developed by the Company at significant effort and
expense and is sufficiently secret to derive economic value from not being
generally known to other parties, and (ii) constitutes a protectable business
interest of the Company. The Executive acknowledges and agrees that the Company
owns the Confidential Information. The Executive agrees not to dispute, contest,
or deny any such ownership rights either during or after the Executive’s
employment with the Company. The Executive agrees to preserve and protect the
confidentiality of all Confidential Information. The Executive agrees that the
Executive shall not during the period of the Executive’s employment with the
Company and thereafter, directly or indirectly, disclose to any unauthorized
person or use for the Executive’s own account any Confidential Information
without the Company’s consent. Throughout the Executive’s employment with the
Company thereafter: (i) the Executive shall hold all Confidential Information in
the strictest confidence, take all reasonable precautions to prevent its
inadvertent disclosure to any unauthorized person, and follow all Company
policies protecting the Confidential Information; and (ii) the Executive shall
not, directly or indirectly, utilize, disclose or make available to any other
person or entity, any of the Confidential Information, other than in the proper
performance of the Executive’s duties.

 

 6 

 



(iii)             Return of Property and Information. Upon the termination of
the Executive’s employment for any reason, the Executive shall immediately
return and deliver to the Company any and all Confidential Information,
software, devices, cell phones, personal data assistants, credit cards, data,
reports, proposals, lists, correspondence, materials, equipment, computers, hard
drives, papers, books, records, documents, memoranda, manuals, e-mail,
electronic or magnetic recordings or data, including all copies thereof, which
belong to the Company or relate to the Company’s business and which are in the
Executive’s possession, custody or control, whether prepared by the Executive or
others. If at any time after termination of the Executive’s employment the
Executive determines that the Executive has any Confidential Information in the
Executive’s possession or control, the Executive shall immediately return to the
Company all such Confidential Information in the Executive’s possession or
control, including all copies and portions thereof.

 

B.                 Non-Competition. The Executive agrees that during the
Restricted Period (defined below), other than in connection with the Executive’s
duties under this Agreement, the Executive shall not, and shall not use any
Confidential Information to, without the prior written consent of the Company,
directly or indirectly, either individually or as a principal, partner,
stockholder, manager, agent, consultant, contractor, distributor, employee,
lender, investor, or as a director or officer of any corporation or association,
or in any other manner or capacity whatsoever, become employed by, control,
manage, carry on, join, lend money for, operate, engage in, establish, perform
services for, invest in, solicit investors for, consult for, do business with or
otherwise engage in any Competing Business (as defined). Notwithstanding the
restrictions contained in this Article IV, Section B, the Executive may own an
aggregate of not more than two percent (2%) of the outstanding stock of any
class of any corporation engaged in a Competing Business, if such stock is
listed on a national securities exchange in the United States (or a comparable
exchange in a foreign jurisdiction) or regularly traded in the over-the-counter
market by a member of a national securities exchange in the United States,
without violating the provisions of Article IV, Section B.

 

 7 

 



For purposes of this Agreement:

 

(i)                 “Restricted Period” means during the Executive’s employment
with the Company and for a period of twelve (12) months immediately following
the date of Executive’s termination from employment for any reason.

 

(ii)               “Competing Business” means any business, individual,
partnership, firm, corporation or other entity that is competing or that is
preparing to compete with any aspect of the Company’s business, i.e., the
development and commercialization of noninvasive biological response-activating
devices that target wound healing and pain therapy and any other business the
Company conducted during the Executive’s employment with the Company or prepared
to conduct and is conducting during the Restricted Period.

 

C.                 Non-Solicitation. The Executive agrees that during the
Restricted Period, other than in connection with Executive’s duties under this
Agreement, the Executive shall not, and shall not use any Confidential
Information to, directly or indirectly, either as a principal, manager, agent,
employee, consultant, officer, director, stockholder, partner, investor or
lender or in any other capacity, and whether personally or through other
persons:

 

(i)                 Solicit business from, interfere with, induce, attempt to
solicit business from, interfere with, induce or do business with any actual or
prospective customer, client, supplier (including any content providers),
manufacturer, vendor or licensor of the Company with whom the Company does or
did business;

 

(ii)               attempt to influence, encourage, persuade or induce any
actual or prospective customer, client, supplier (including any content
providers), manufacturer, vendor or licensor of the Company with whom the
Company does or did business to reduce the extent of its business dealings with
the Company; or

 

(iii)             Solicit, induce or attempt to solicit or induce, engage or
hire, on behalf of the Executive or any other person or entity, any person who
is an employee or consultant of the Company or who was employed by the Company
within the preceding twelve (12) months.

 

D.                Non-Disparagement. The Executive agrees that the Company’s
goodwill and reputation are assets of great value to the Company which were
obtained through great costs, time and effort. Therefore, the Executive agrees
that during his employment and after the termination of his employment, the
Executive shall not in any way, directly or indirectly, disparage, libel or
defame the Company, its beneficial owners or its affiliates, their respective
business or business practices, products or services, or employees or agents.

 

E.                 Works.

 

(iv)             Assignment of Work Product. For the purposes of this Agreement,
the term “Work Product” shall mean, collectively, all work product, information,
inventions, original works of authorship, ideas, know-how, processes, designs,
computer programs, photographs, illustrations, developments, trade secrets and
discoveries, including improvements thereto, that the Executive conceives,
creates, develops, makes, reduces to practice, or fixes in a tangible medium of
expression, either alone or with others. During the Restricted Period, the
Executive agrees that the Executive shall promptly make full written disclosure
to the Company of all Work Product conceived, created, developed, made, reduced
to practice, or fixed in a tangible medium of expression during the period of
the Executive’s employment with the Company. Executive hereby assigns and shall
be deemed to have assigned to the Company or its designee, all of the
Executive’s right, title, and interest in and to any and all Work Product
conceived, created, developed, made, reduced to practice, or fixed in a tangible
medium of expression during the period of the Executive’s employment the Company
that (a) relates in any manner to the previous, existing or contemplated
business, work, or investigations of the Company; (b) is or was suggested by,
has resulted or will result from, or has arisen or will arise out of any work
that the Executive has done or may do for or on behalf of the Company; (c) has
resulted or will result from or has arisen or will arise out of any materials or
information that may have been disclosed or otherwise made available to the
Executive as a result of duties assigned to the Executive by the Company; or (d)
has been or will be otherwise made through the use of the Company’s time,
information, facilities, or materials, even if conceived, created, developed,
made, reduced to practice, or fixed during other than working hours. The
Executive further acknowledges that all original works of authorship that have
been or will be made or fixed in a tangible medium of expression by the
Executive (solely or jointly with others) within the scope of the Executive’s
employment with the Company that are protectable by copyright are “Works Made
for Hire,” as that term is defined in the United States Copyright Act. The
Executive understands and agrees that the decision whether or not to
commercialize or market any Work Product is within the Company’s sole discretion
and for the Company’s sole benefit, and that no royalty will be due to the
Executive as a result of the Company’s efforts to commercialize or market any
such Work Product.

 

 8 

 



(v)               Patent and Copyright Registrations. The Executive agrees to
assist the Company, or its designee, at the Company’s expense, in every proper
way to secure the Company’s rights in Work Product in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments, affidavits, and all other instruments which the Company shall deem
necessary in order to apply for and obtain such rights and in order to assign
and convey to the Company, its successors, assigns, and nominees the sole and
exclusive rights, title and interest in and to such Work Product. The Executive
further agrees that the Executive’s obligation to execute or cause to be
executed, when it is in the Executive’s power to do so, any such instrument or
papers shall continue after the termination of this Agreement.

 

F.                  Tolling. If the Executive violates any of the restrictions
contained in this Article IV, the Restricted Period shall be suspended and shall
not run in favor of the Executive from the time of the commencement of any
violation until the time when the Executive cures the violation to the
satisfaction of the Company.

 

G.                Remedies. The Executive acknowledges that the restrictions
contained in Article IV of this Agreement, in view of the nature of the
Company’s business and the Executive’s position with the Company, are reasonable
and necessary to protect the Company’s legitimate business interests and that
any violation of Article IV of this Agreement would result in irreparable injury
to the Company. In the event of a breach by the Executive of Article IV of this
Agreement, then the Company shall be entitled to a temporary restraining order
and injunctive relief restraining the Executive from the commission of any
breach. Such remedies shall not be deemed the exclusive remedies for a breach or
threatened breach of this Article IV but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from the
Executive, the Executive’s agents, any future employer of the Executive, and any
person that conspires or aids and abets the Executive in a breach or threatened
breach of this Agreement.

 

 9 

 



H.                Reasonableness. The Executive hereby represents to the Company
that the Executive has read and understands, and agrees to be bound by, the
terms of this Article IV. The Executive acknowledges that the scope of the
covenants contained in this Article IV are fair and reasonable in light of (i)
the nature and wide geographic scope of the operations of the Company’s
business; and (ii) the amount of compensation, trade secrets and Confidential
Information that the Executive is receiving in connection with the Executive’s
employment by the Company.

 

I.                   Reformation. If any of the aforesaid restrictions are found
by a court of competent jurisdiction to be unreasonable, or overly broad as to
geographic area or time, or otherwise unenforceable, the Parties intend for the
restrictions herein set forth to be modified by the court making such
determination so as to be reasonable and enforceable and, as so modified, to be
fully enforced. By agreeing to this contractual modification prospectively at
this time, the Company and the Executive intend to make this provision
enforceable under the law or laws of all applicable jurisdictions so that the
entire agreement not to compete and this Agreement as prospectively modified
shall remain in full force and effect and shall not be rendered void or illegal.

 

J.                   No Previous Restrictive Agreements. The Executive
represents that, except as disclosed to the Company, the Executive is not bound
by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of the Executive’s employment with the Company or to
refrain from competing, directly or indirectly, with the business of such
previous employer or any other party. The Executive further represents that the
Executive’s performance of all the terms of this Agreement and the Executive’s
work duties for the Company do not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by the Executive
in confidence or in trust prior to the Executive’s employment with the Company.
The Executive shall not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.

 

 

ARTICLE V.
Miscellaneous Provisions

 

A.                Governing Law. This Agreement shall be governed by and
construed under the laws of the State of Delaware.

 

 10 

 



B.                 Headings. The paragraph headings contained in this Agreement
are for convenience only and shall in no way or manner be construed as a part of
this Agreement.

 

C.                 Severability. In the event that any court of competent
jurisdiction holds any provision in this Agreement to be invalid, illegal or
unenforceable in any respect, the remaining provisions shall not be affected or
invalidated and shall remain in full force and effect.

 

D.                Reformation. In the event any court of competent jurisdiction
holds any restriction in this Agreement to be unreasonable and/or unenforceable
as written, the court may reform this Agreement to make it enforceable, and this
Agreement shall remain in full force and effect as reformed by the court.

 

E.                 Entire Agreement. This Agreement constitutes the entire
agreement between the Parties, and fully supersedes any and all prior
agreements, understanding or representations between the Parties pertaining to
or concerning the subject matter of this Agreement, including, without
limitation, the Executive’s employment with the Company. No oral statements or
prior written material not specifically incorporated in this Agreement shall be
of any force and effect, and no changes in or additions to this Agreement shall
be recognized, unless incorporated in this Agreement by written amendment, such
amendment to become effective on the date stipulated in it. Any amendment to
this Agreement must be signed by all parties to this Agreement. The Executive
acknowledges and represents that in executing this Agreement, the Executive did
not rely, and has not relied, on any communications, promises, statements,
inducements, or representation(s), oral or written, by the Company, except as
expressly contained in this Agreement. The Parties represent that they relied on
their own judgment in entering into this Agreement.

 

F.                  Waiver. No waiver of any breach of this Agreement shall be
construed to be a waiver as to succeeding breaches. The failure of either party
to insist in any one or more instances upon performance of any terms or
conditions of this Agreement shall not be construed as a waiver of future
performance of any such term, covenant or condition but the obligations of
either party with respect thereto shall continue in full force and effect. The
breach by one party to this Agreement shall not preclude equitable relief or the
obligations in Article IV.

 

G.                Modification. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Company and the
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall be construed as a waiver of such provisions
or affect the validity, binding effect or enforceability of this Agreement or
any provision hereof.

 

H.                Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective heirs, successors and
permitted assigns. The Executive may not assign this Agreement to a third party.
The Company may assign its rights, together with its obligations hereunder, to
any affiliate and/or subsidiary of the Company or any successor thereto or any
purchaser of substantially all of the assets of the Company.

 

I.                   Code Section 409A.

 

 11 

 



(i)                 To the extent (A) any payments to which the Executive
becomes entitled under this Agreement, or any agreement or plan referenced
herein, in connection with the Executive’s termination of employment with the
Company constitute deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”); (B) the Executive is deemed at
the time of his separation from service to be a “specified employee” under
Section 409A of the Code; and (C) at the time of the Executive’s separation from
service the Company is publicly traded (as defined in Section 409A of Code),
then such payments (other than any payments permitted by Section 409A of the
Code to be paid within six (6) months of the Executive’s separation from
service) shall not be made until the earlier of (1) the first day of the seventh
month following the Executive’s separation from service or (2) the date of the
Executive’s death following such separation from service. Upon the expiration of
the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this Article V, Section I shall be paid to the Executive or the
Executive’s beneficiary in one lump sum, plus interest thereon at the Delayed
Payment Interest Rate (as defined below) computed from the date on which each
such delayed payment otherwise would have been made to the Executive until the
date of payment. For purposes of the foregoing, the “Delayed Payment Interest
Rate” shall mean the national average annual rate of interest payable on jumbo
six-month bank certificates of deposit, as quoted in the business section of the
most recently published Sunday edition of The New York Times preceding the
Executive’s separation from service.

 

(ii)               To the extent any benefits provided under Article III,
Section B above are otherwise taxable to the Executive, such benefits shall, for
purposes of Section 409A of the Code, be provided as separate in-kind payments
of those benefits, and the provision of in-kind benefits during one calendar
year shall not affect the in-kind benefits to be provided in any other calendar
year.

 

(iii)             In the case of any amounts payable to the Executive under this
Agreement, or under any plan of the Company, that may be treated as payable in
the form of “a series of installment payments,” as defined in Treas. Reg.
§1.409A-2(b)(2)(iii), the Executive’s right to receive such payments shall be
treated as a right to receive a series of separate payments for purposes of
Treas. Reg. §1.409A-2(b)(2)(iii).

 

(iv)             It is intended that this Agreement comply with or be exempt
from the provisions of Section 409A of the Code and the Treasury Regulations and
guidance of general applicability issued thereunder, and in furtherance of this
intent, this Agreement shall be interpreted, operated, and administered in a
manner consistent with such intent.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.]

 

 12 

 

 

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed on the date first set forth above, to be binding as of that date.

 

 

EXECUTIVE:

 

 

/s/ Brian Murphy

Brian Murphy

 

 

 

COMPANY:

 

NanoVibronix, Inc.

 

 

By: /s/ Ira Greenstein

 



 

Signature Page to Employment Agreement

 

